IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                  Fifth Circuit

                                                                  FILED
                                                                  June 19, 2008
                                No. 07-20603
                             Conference Calendar             Charles R. Fulbruge III
                                                                     Clerk

DARRELL J HARPER

                                            Plaintiff-Appellant

v.

CITY OF HOUSTON; STATE OF TEXAS

                                            Defendants-Appellees


                 Appeal from the United States District Court
                      for the Southern District of Texas
                            USDC No. 4:07-MC-485


Before JONES, Chief Judge, and JOLLY and DENNIS, Circuit Judges.
PER CURIAM:*
      Darrell J. Harper moves to proceed in forma pauperis (IFP) on appeal.
Under FED. R. APP. P. 24(a)(5), this court may entertain a motion to proceed IFP
when the district court has denied a litigant leave to proceed IFP. To proceed
IFP on appeal, a movant must demonstrate that he is a pauper and that he will
raise nonfrivolous issues on appeal. Carson v. Polley, 689 F.2d 562, 586 (5th Cir.
1982). A movant makes the latter showing by demonstrating that his “appeal



      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                   No. 07-20603

involves legal points arguable on their merits.” Howard v. King, 707 F.2d 215,
219-20 (5th Cir. 1983) (internal quotation marks and citation omitted); see also
Zarnow v. City of Wichita Falls, Tex., 500 F.3d 401, 407 (5th Cir. 2007) (“‘An
appeal is frivolous when it involves legal points that are not arguable on their
merits.’”).
      Harper’s IFP motion fails. He does not state the nature of the claims that
he will raise on appeal, asserting only that he is unable to pay the filing fee.
Harper thus has not shown that his “appeal involves legal points arguable on
their merits.” See Howard, 707 F.2d at 219. Harper’s motion to proceed IFP on
appeal is denied, and the appeal is dismissed as frivolous. See 5TH CIR. R. 42.2.
      This court previously sanctioned Harper for the filing of frivolous appeals
and ordered him to pay $100. See Harper v. Atlas, No. 05-20856 (5th Cir. Aug.
28, 2006) (unpublished). Undaunted by the prior sanction, Harper has filed yet
another frivolous appeal. We now order Harper to pay $300 as a sanction to the
clerk of this court. Harper is barred from filing any pleading in this court or in
any court subject to this court’s jurisdiction until the total amount of the
sanction imposed on him is paid in full. Harper is also warned that any future
meritless filings in this court or any court subject to this court’s jurisdiction will
subject him to additional sanctions, as will the failure to withdraw any pending
matters that are frivolous.
   IFP DENIED; APPEAL DISMISSED; SANCTION IMPOSED; SANCTION
WARNING ISSUED.




                                          2